      Case 4:18-cv-00356-JM Document 43 Filed 07/20/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION


CYNTHIA D’ABADIE                                                    PLAINTIFF

v.                             Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT                                                 DEFENDANT

            PLAINTIFF’S AMENDED PRETRIAL DISCLOSURE SHEET

1. Identity of Parties: Cynthia D’Abadie.

2. Parties Legal Counsel:

       Shawn G. Childs
       Lawrence A. Walker
       John W. Walker, P.A.
       1723 S. Broadway
       Little Rock, Arkansas 72206
       501-374-3758

3. Summary of Claims and Relief Sought:

       Plaintiff, who is a white woman, was given notice of termination from her

position as Energy Manager after she complained race discrimination against black

employees. She seeks the relief of back pay, benefits lost, prejudgment interest and

the job itself of Energy Manager. She also seeks compensatory damages, attorney’s

fees and costs.

4. Prospects for Settlement: The parties’ counsel discussed settlement but were

not able to reach an agreement.

5. Jurisdictional Basis: This Court has subject matter jurisdiction over this

cause of action under 28 U.S.C. § § 1343 and 42 U.S.C. § 2000(e), et. seq.

6. Pending Motions: None.

7. Summary of Facts:



                                          1
      Case 4:18-cv-00356-JM Document 43 Filed 07/20/20 Page 2 of 4



Plaintiff was initially hired by the PCSSD as the Energy Manager in the Plant

Planning Department at grade level 23. She was terminated as Energy Manager.

She was rehired as Energy Management Systems Scheduler at grade level 15.

Plaintiff was terminated after she made multiple complaints of a hostile work

environment which included adverse treatment of black staff. The district’s defense

is that her termination was due to a reduction in force necessitated by a plan of the

district to reduce costs. Plaintiff contends that the district’s defenses are pretextual.

8. Proposed Stipulations: The parties have not addressed stipulations.

9. Contested Issues of Fact:

       a) Whether defendant retaliated against plaintiff because she complained of

discrimination against black co-workers.

10. Contested Issues of Law:

       None expected.

 11. Exhibits:

       a) Cynthia D’Abadie EEOC charge;

       b) Email communications between D’Abadie and Derrick Scott;

       c) Email communications between D’Abadie and Don Bell;

       d) Email communications between D’Abadie and Jeff Lynch;

       e) Email communications between D’Abadie and Board President Remele;

       f) Email communications between D’Abadie and PCSSD staff members;

       g) Exhibits attached to the depositions of Holder, Lynch, Brewer and

D’Abadie; and

       h) exhibits in response to Motion for Summary Judgment;

Plaintiff reserves the right to utilize exhibits as listed by the defendants. In

addition, plaintiff reserves the right to utilize exhibits as produced by defendants in


                                            2
        Case 4:18-cv-00356-JM Document 43 Filed 07/20/20 Page 3 of 4



its responses to plaintiffs’ interrogatories and requests for production of documents

as well as the documents produced to the defendants by plaintiff.

12. Charts, Graphs, Models, etc.: The plaintiff will make charts based on the

information supplied by the defendants regarding employment figures, and other

data.

13. Witnesses:

        a) Dr. Jerry Guess, Watson Chapel SD

        b) Dr. Janice Warren, PCSSD

        c) Denise Palmer, PCSSD

        d) Paul Brewer, PCSSD

        e) Shawn Burgess, PCSSD

        f) Jerry Holder, PCSSD

        g) Derrick Scott, PCSSD

        h) Jeff Lynch, PCSSD

        i) Danny Bryan, PCSSD

        j) Curtis Johnson, PCSSD

        k) Linda Remele, PCSSD Board President

        i) Cynthia D’Abadie

Plaintiff also reserves the right to call any witness listed by the defendants

as well as witnesses listed in initial disclosures and identified during

discovery.


14. Request to Amend Pleading: Plaintiff respectfully requests that the

pleadings be amended in order to conform to the proof as presented in the trial of

this matter pursuant to FRCP Rule 15.



                                          3
     Case 4:18-cv-00356-JM Document 43 Filed 07/20/20 Page 4 of 4



15. Status of Discovery: completed.

16. Suggestions for Expediting Trial: none.

17. Estimated Length of Trial: 3-4 days


                                      Respectfully submitted,



                                           Shawn Childs
                                      Shawn Childs, AR 99058
                                      Lawrence A. Walker, AR 201204
                                      John W. Walker, P.A.
                                      1723 Broadway
                                      Little Rock, AR 72206
                                      501-374-3758
                                      501-374-4187
                                      schilds@gabrielmail.com
                                      lwalker@jwwlawfirm.com




                                      4
